Citation Nr: 1528294	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-21 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for coronary artery disease, status post stent placement associated with hyperthyroidism, status post thyroidectomy with residual scar.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2010 and June 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an increased rating for hyperthyroidism has been raised by the record in a July 2012 correspondence from the Veteran.  It has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hearing loss

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran underwent a VA examination in October 2010 for the purpose of determining the etiology of his hearing loss.  The examiner found that the Veteran had a current hearing loss disability but found that it was less likely than not to be related to service.  The examiner reasoned that the Veteran entered the military with normal hearing acuity and separated the military with normal hearing acuity.

However, the Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In this case, the Veteran underwent numerous hearing examinations during service.  
Pure tone thresholds for the right ear was as follows:





HERTZ

Date
Location
500
1000
2000
3000
4000
7/56
STR2 p.108
-
-
-
-
-
6/59
STR2 p.104
5
0
5
0
0
9/60
STR2 p.102
10
5
5
15
10
12/60
STR2 p.100
-5
-10
-5
5
5
12/61
STR1 p. 18
0
0
0
0
0
7/62
STR3 p. 11
0
0
0
5
0
7/63
STR3 p.4
0
0
0
10
5
3/64
STR2 p. 83
0
0
0
15
20
10/67
STR2 p. 51
0
-10
-5
-5
0
5/69
STR2 p. 46
0
0
0
0
0
12/71
STR3 p.11
10
5
10
20
15

Pure tone thresholds for the left ear was as follows:





HERTZ

Date
Location
500
1000
2000
3000
4000
7/56
STR2 p.108
-
-
-
-
-
6/59
STR2 p.104
0
0
0
10
5
9/60
STR2 p.102
5
5
5
5
5
12/60
STR2 p.100
0
-5
0
5
0
12/61
STR1 p. 18
0
0
0
0
-10
7/62
STR3 p. 11
0
0
0
15
5
7/63
STR3 p.4
0
0
0
5
5
3/64
STR2 p. 83
0
0
0
5
5
10/67
STR2 p. 51
0
-10
-5
-10
0
5/69
STR2 p. 46
0
0
0
0
0
12/71
STR3 p.17
15
10
10
15
15

The July 1962 examination report noted that the Veteran had 11 years of flight line experience with exposure to jet engines.  The examiner noted that he wore ear protection during that time.

The October 2010 VA examiner's rationale is inadequate in that it was based solely on the fact that the   Veteran's hearing was normal upon separation from service.  The examiner did not consider and explain the significance (or lack thereof) of the shift in audiometric findings demonstrated during service.  

The Board finds that a new VA examination is warranted to determine the nature and etiology of the   Veteran's hearing loss.

Knees, hips

The Veteran contends that his knee and hip disabilities are secondary to his service connected low back disability.  The Board finds that a VA examination is warranted to determine whether the disabilities to the Veteran's knee and/or hips were caused or aggravated by his service connected back disability.    

Coronary artery disease

The Veteran contends that his coronary artery disease is secondary to his service connected hyperthyroidism.  He underwent a VA examination in November 2011 for the purpose of determining the etiology of the coronary artery disease.  The examiner stated that he could not determine if the hyperthyroidism or hypothyroidism contributed to the coronary artery disease without resorting to speculation.  

It is noted that a VA medical examination is not inadequate merely because the medical examiner states that she was unable to reach a conclusion without resort to speculation. Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation, without providing any explanation why, was inadequate. 

In this case, the Board finds that a new VA examination is warranted to determine the nature and etiology of the Veteran's heart disability.  

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of the   Veteran's knee and hip disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the  Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include whether any disability was caused, or aggravated by, his service connected low back disability (osteoarthritis lumbosacral strain).  Aggravation means a permanent worsening of the condition beyond its natural progression.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  The Veteran should be afforded a VA audiologic examination for the purpose of determining the nature and etiology of the   Veteran's hearing loss disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

Additionally, the examiner is advised to note that normal hearing upon separation from service is not fatal to the Veteran's claim, and that an decrease in auditory acuity appears to be reflected in tested thresholds during service, the import of which should which should be considered and explained in evaluating the Veteran's claim.

3.  The Veteran should be afforded a VA cardiology examination (by someone other than the November 2011 VA examiner) for the purpose of determining the nature and etiology of his heart disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include whether any disability was caused, or aggravated by, his service connected hyperthyroidism.  Aggravation means a permanent worsening of the condition beyond its natural progression. 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




